Case 2:03-cr-00197-RAJ Document 299-7 Filed 03/12/20 Page 1 of 1 PageID# 1026




                                                                                                                       -1
                                                                                                       III
                                                                                                       ^ c ^
                                                                                1                      l;>-l
                                                                                                       ■?    S-   's
                                                                                                       S     N^   ">
                                                                                                                        P'N^.,
                                                                                                       $: §s ^
                                                                                                       >v
                                                                                    > ^                 n:   s    v>
                                                                                                        § i«
                                                                                    ?    ■>             5 t ^
                                                                                                             J I
                                                                                    •?
                                                                                    4 ^
                                                                                    ^    X             f >
                                                                                                       :b S
                                                                                                                  s;
                                                                                                       ^ t ^
                                                                                              Exhibit E-7
